Palmee, J.,
dissenting.
Because I can .find no. substantial basis, for distinguishing the result reached by the United States Supreme Court in Trimble v. Gordon (1977), 430 U. S. 762, with respect to the Illinois Probate Act, from the case presented by R. C. Chapter 2105, I respectfully dissent.
In Illinois, the then Probate Act permitted an illegitimate child to inherit only from its mother, and not from its father, unless the father married the mother and acknowledged the child. The same options exist in this state, in disjunctive form, by virtue of R. C. 2105.18. In Illinois, as in Ohio, the father could frustrate the statute of intestate succession by making a will in favor of his illegitimate child. In Illinois, as in Ohio, the father could formally adopt the child, thus making him an heir at law with the same status as a legitimate child. Illinois Probate Act. Section 14, recodified at Ill. Rev. Stat. Chapter 110 %, Section 2-4 (effective January 1, 1976). The only significant difference I have been able to determine between the statutes of the two states is that Ohio provides one additional method by which the father may recognize his illegitimate child for purposes of intestate succession, vis., through a formal proceeding in Probate Court, initiated by the father, to designate such child as his heir at law. R. C. 2105.15. Neither state, Illinois then and Ohio now, provides any method by which the illegitimate child may initiate any proceeding to secure parity of inheritance with legitimate children of his father.
Does the existence in this state of one more device than was provided in Illinois by which the father might,, should he elect to do so, secure an inheritance for his illegitimate child, remove this case from the Trimble rule? I should , not have thought so.
“By focusing on the steps that an intestate might have taken to assure some inheritance for his illegitimate children, the analysis loses sight of the essential question: the constitutionality of discrimination against illegitimates in a state intestate succession law. If the decedent had written a will devising property to his illegitimate child, the *13case no longer would involve intestate succession law at all. Similarly, if the decedent had legitimated the child hy marrying the child’s mother or by complying with the requirements of some other method of legitimation, the case no longer would involve discrimination against illegitimates. Hard questions cannot be avoided by a hypothetical reshuffling of the facts.” Trimble v. Gordon, supra, at page 774. (Emphasis added.)
The essential question posed by Mr. Justice Powell for the majority in the Trimble case remains, it seems to me, unanswered by the presence in Ohio of one additional hypothetical method of legitimation beyond that provided by Illinois.
The state eoncededly has a substantial interest in promoting the orderly administration of intestate estates, and, as the Trimble court noted, the “serious problems of proving paternity” might justify the creation, by statute, of relatively more demanding standards of proof for illegitimate children claiming under their fathers’ estates. This consideration might, therefore, sustain an appropriate asymmetrical system of intestate devolution as one which “bear[s] some rational relationship to a legitimate state purpose,” Weber v. Aetna Casualty & Surety Co. (1972), 406 U. S. 164, 172, where adequate consideration can be shown to have been given to the relationship between the statute of descent and distribution and the state’s proper objective of assuring accuracy and efficiency in the disposition of the property of an intestate. The Trimble court suggested a middle ground between the extremes of complete exclusion and a ease-by-case determination, since:
“For at least some significant categories of illegitimate children of intestate men, inheritance rights can be recognized without jeopardizing the orderly settlement of ■estates or the dependability of titles to property passing under intestacy laws. Because it excludes those categories of illegitimate children unnecessarily, §12 is constitutionally flawed.” Trimble v. Gordon, supra, at page 771.
Such acceptable middle ground was found in Lalli v. Lalli (1978), IJ. S. ,58 L. Ed. 2d 503, where a New *14York statute permitted an illegitimate child to secure, during the lifetime of his father, an order of filiation from a court of competent jurisdiction and thus to establish his right as an heir at law of his father. Finding no violation of the Equal Protection Clause, the Lalli court distinguished the Trimble case, where the statutes worked a total disinheritance of illegitimate children absent some voluntary act of the father:
“* * * Tbe reach of the [Illinois] statute was far in excess of its justifiable purposes. Section 4-1.2 does not share this defect. Inheritance is barred only where there has been a failure to secure evidence of paternity during the father’s lifetime in the manner prescribed by the State. This is not a requirement that inevitably disqualifies an unnecessarily large number of children born out of wedlock.” Lalli v. Lalli, supra, 58 L. Ed. 2d, at page1 514.
This state has no analogue to the New York statute, nor, so far as I can see, any other “middle ground” approach to the problem. I conclude, therefore, that so long as Trimble states the law of the land, the Ohio statute of descent and distribution violates the right of illegitimate children of intestate fathers to the equal protection of laws, under the Fourteenth Amendment.